Citation Nr: 1412006	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In February 1994, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2010, the Veteran was notified of such and offered an opportunity for a new Board hearing, but in January 2011, the Veteran replied indicating that he did not want a new hearing.

In November 1999, the Board denied entitlement to service connection for a skin disorder involving the scrotum, groin, anus, and buttocks, which denial the Veteran appealed.  A February 2001 order of the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's November 1999 decision that denied service connection for the skin disorder and remanded the claim to the Board for further review (in light of the newly enacted VCAA).  A September 2005 Board decision again denied the Veteran's claim.  A December 2007 order of the Court granted the parties' joint motion to vacate the September 2005 Board decision and remanded the Veteran's claim.  A March 2011 Board decision once again denied the Veteran's claim for service connection for a skin disorder involving the scrotum, groin, anus and buttocks.  A February 2012 order of the Court granted another joint motion of the parties, and vacated and remanded the Board's March 2011 decision. 

The Veteran's claim for service connection for a skin disorder involving the scrotum, groin, anus and buttocks was remanded by the Board in April 2013 and again in August 2013.


FINDINGS OF FACT

1.  The Veteran's current skin disorder involving the scrotum, groin, anus and buttocks did not begin during service and is not otherwise related to active military service.

2.  The Veteran's current skin disorder involving the scrotum, groin, anus and buttocks is not aggravated by the Veterans service-connected hemorrhoids.


CONCLUSION OF LAW

A skin disorder involving the scrotum, groin, anus and buttocks was not incurred in or aggravated by active service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The rating decision on appeal was issued prior to the enactment of the VCAA. Notwithstanding, in August 2002, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate his claim for service connection for a skin disorder.  This letter also provided information regarding the evidence VA would obtain and of the evidence the Veteran was responsible for providing.  Although this letter did not provide the Veteran notice regarding degree of disability or effective date pertaining to the disability, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board's action herein denies service connection, so no effective date or disability rating will be assigned based on the Board's action.  There is accordingly no possibility of prejudice under the notice requirements of Dingess in regard to the Veteran's claim.  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claim decided on appeal has been fully developed and re-adjudicated by the agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that in a November 2013 informal hearing presentation the Veteran's representative argued that a new VA examination of the Veteran is necessary because an October 2013 VA examination was performed without the Veteran's claims file.  However, she failed to note that later in October 2013 the Veteran's claims file was reviewed by another VA physician.  This VA physician discussed the Veteran's service treatment records (STRs), and the prior VA examinations of the Veteran, including the report of examination from earlier that month.  Although the actual examination of the Veteran and the review of the claims file were made by two separate VA physicians, the Board finds that such was non-prejudicial to the Veteran's claim.  The examination and the review were made in the same month and the physician who reviewed the Veteran's claims file reviewed the examination report from earlier that month.  The reviewer showed an in depth review of the medical history and discussed the Veteran's in-service complaints.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 Board remand and that another VA examination is not indicated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been afforded VA medical examinations.  VA medical opinions have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  She elicited from the Veteran testimony that he had skin disability during service that had persisted ever since.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran claims entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks, which he asserts was incurred during military service.

In May 2008, the Board denied entitlement to service connection for a scrotal abscess.  Thus, this issue is not for consideration. 

Service treatment records show that on examination for enlistment in July 1971, the Veteran's skin, genitourinary system, and anus and rectum were listed as normal.  In October 1972, the Veteran was treated for a right scrotal abscess versus infected cyst.  In May 1973, the Veteran was treated for a cyst of the left scrotum.  On April 4, 1974, the Veteran was seen with complaints of diarrhea and rectal itching.  Impression was gastroenteritis and hemorrhoidal tags.  On the April 9, 1974 separation examination, the Veteran's skin was again reported as normal.  On the associated report of medical history, the Veteran answered "no" to the question "have you ever had or have you now" skin diseases.  Treatment note date stamped both April 9, 1974 and April 29, 1974 indicates the Veteran was complaining of itching all over.  No objective findings were noted. 

The Veteran underwent a VA examination in August 1974.  He did not report complaints related to his skin and no skin abnormalities were noted.  A skin disorder was also not noted on VA examination in June 1975. 

A record from Ohio State University (OSU) Hospital dated in March 1975 contains an impression of folliculitis.  Additional OSU records dated in 1976 reflect treatment for folliculitis of the groin. 

On VA examination in May 1976, the Veteran complained of breaking out in his pubic area, with enlarged lymph nodes on occasion.  On examination, there was folliculitis.  Subsequent medical records reflect treatment for folliculitis, including in the gluteal fold.  VA medical records dated in June 1976 reflect that the Veteran reported that he had lumps or masses in the groin area and itching between the legs and rectal area.  Physical examination revealed mild vessiculitis accumulating in the pubic area. 

Medical records dated in September 1976 from OSU note the Veteran wanted to place in his medical records that he still had problems with furuncles.  Physical examination showed a papular rash on the left side of the scrotum. 

VA hospital summary dated in September 1979 indicates that the Veteran was hospitalized for hemorrhoids and low back pain.  At that time, the skin was reported as normal.  There was a palpable node in the right inguinal area. 

VA record dated in February 1980 documents complaints of pain and swelling in the gluteal fold for 4 days.  Assessment was folliculitis.  A May 1981 VA outpatient treatment record indicates the Veteran reported an abscess over the suprapubic area for over 1 week.  Assessment was furunculosis of the pubis. 

Correctional facility records dated from January 1990 to June 1993 show that the Veteran occasionally had cysts in the groin and buttock area.  

At the Veteran's February 1994 Travel Board hearing, the Veteran stated that he had problems with cysts during service and had a great deal of treatment for these problems since service.  He related these problems to an in-service case of gonorrhea that resulted in swelling under the scrotum area, along the anal tract and the buttocks, in between his legs, and around the penis area with cysts and boils in the hair follicles. 

Correctional facility records show the Veteran was treated for jock itch in June 1996 and August 1996.  

In a February 2004 statement, the Veteran reported that from 1997 to 2003 he had been self-treating his skin disorder and that the condition existed year-round. 

Correctional facility records dated from October 2002 through August 2009 do not show complaints or treatment related to any skin disorder of the scrotum, groin, anus and buttocks. 

On VA examination in May 2013, the Veteran reported recurrent infections in his groin and buttock areas in 1971.  He stated that he was using an antifungal cream daily.  He reported daily itching, but no current rash.  Examination revealed no visible rash on the groin or buttocks.  The diagnosis was tinea cruris of the groin.  In June 2013, the May 2013 VA examiner reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's skin disorder involving the scrotum, groin, anus, and buttocks (tinea cruris) had its onset in service, or is otherwise related to service.  The VA examiner noted that the STRs were silent for treatment of any tinea cruris conditions or groin rashes.  

The Veteran was examined by another VA physician in October 2013.  The Veteran reported itching in his groin area and that his scratching of the area led to peeling skin.  He also reported itching between his scrotum and rectum and that lesions/vesicles will arise.  The Veteran stated that he had hemorrhoids, gonorrhea, and boils during service.  He stated that he gets hair bumps in the pubic area and that it can travel from his groin area to his lower abdomen.  The Veteran reported continuing use of topical medication to treat his condition.  Examination revealed the Veteran's to have areas of the groin with hyperpigmentation, abnormally shiny skin, and very slight elevation of the skin.  The VA examiner opined that the Veteran's tinea cruris is not caused by the Veteran's hemorrhoids and he opined that the tinea cruris is not aggravated by the Veteran's service-connected hemorrhoids.  The VA examiner did not have the Veteran's claims file to review and thus did not provide an opinion regarding whether the Veteran's current tinea cruris is related to his military service.

Later in October 2013 a VA physician reviewed the Veteran's claims file, including the October 2013 VA examination report regarding the Veteran's physical examination earlier that month.  The VA examiner opined that the Veteran's claimed condition of tinea cruris of the groin area, diagnosed as tinea cruris by patient history, with current findings of dermatitis described as hyperpigmentation, abnormally shiny skin and very slight elevation of the skin in the groin, is less likely than not incurred or caused by in-service injury, event, or illness, specifically to include the "scrotal abscess" in October 1972, the "rectal itching" and "itching all over" in April 1974.  The reviewing physician supported his opinion by noting that the Veteran was not evaluated or treated for tinea cruris while in active military service or within a year of leaving active military service.  The reviewing physician also opined that the Veteran's tinea cruris was not caused by the Veteran's hemorrhoids and was not aggravated or worsened by his service-connected hemorrhoids.  

On review, there is no competent evidence of a chronic skin disorder of the scrotum, groin, anus and buttocks during service.  In making this determination, the Board has considered the service treatment records documenting complaints of "rectal itching" and "itching all over".  The rectal itching complaints appear to be related to diarrhea and already service-connected hemorrhoids.  No objective findings were noted related to the complaints of itching all over.  Furthermore, there are two VA medical opinions showing consideration of the Veteran's in-service complaints and opining that the Veteran's current skin complaints are unrelated to his in-service complaints.  The Board notes that there are no medical opinions to the contrary.   

The Board acknowledges the Veteran's contentions that a skin disorder began during service and continues to date.  The Veteran is competent to report having rash, bumps, and/or itching of the skin.  The Veteran's reports of in-service onset and continuity of symptomatology, however, are not supported by objective evidence of record.  That is, his skin was reported as normal at separation and at that time he specifically denied having any skin diseases.  Additionally, the Veteran underwent VA examinations shortly following discharge and skin problems were not noted.  Thus, his reports are not considered credible.  

The Board further finds that the Veteran's skin disorder is not caused or aggravated by the Veteran's service-connected hemorrhoid disability.  As noted above two VA physicians have opined that that the Veteran's claimed skin disorder is not caused or aggravated by his service-connected hemorrhoid disability.  The record contains no evidence to the contrary.  Consequently, service connection for the Veteran's skin disorder on a secondary basis is not warranted.

As shown above, the most probative evidence shows that the Veteran does not have a current skin disorder that is related to service or that is aggravated by a service connection disability.  Accordingly, service connection for a skin disorder involving the scrotum, groin, anus and buttocks is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


